Citation Nr: 0403965	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-12 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to a dental rating for VA outpatient 
treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, the appellant's wife (observer)


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1948 to June 
1952.
 
This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims 

Unfortunately, further development is required with regard to 
the issues of entitlement to service connection for a left 
leg disorder and for a dental rating for treatment purposes 
before actually deciding these claims.  So, for the reasons 
explained below, these claims must be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.  


REMAND

Further development is needed before actually deciding this 
appeal.

As a preliminary matter, the Veterans Claims Assistance Act 
(VCAA) was signed into law on November 9, 2000, during the 
pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  The VCAA applies to all 
pending claims for VA benefits, and it provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Other relevant changes include specific procedures for 
advising him of the information required to substantiate his 
claim, a broader VA obligation to obtain relevant records and 
advise him of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the Board to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify the veteran of 
VA's responsibilities in assisting the veteran in the 
development of his claim.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

A preliminary review of the claims file shows the RO informed 
the veteran, in an April 2002 letter of the information and 
evidence needed to substantiate his claims and the what 
evidence the RO had obtained.  However, a review of the 
claims file does not indicate the veteran was properly 
advised of the changes brought about by the VCAA.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this regard, 
the Board observes that the RO, with respect to his claims, 
failed to inform him of his rights and responsibilities under 
the VCAA and whose responsibility it would be to obtain 
supporting evidence.  As a consequence, his claims for 
service connection of a left leg disorder and entitlement to 
dental treatment were certified to the Board without him 
being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.  
And the Board, itself, cannot correct this deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Accordingly, despite the RO's best efforts to prepare 
this case for appellate review by the Board, a remand is 
required.

In addition, the Board observes that the RO, according to the 
statement of the case, appears to have relied upon 38 C.F.R. 
§ 4.149 in considering the veteran's claim of entitlement to 
a dental rating for treatment purposes.  However, the Board 
notes that 38 C.F.R. § 4.149 was removed from the Code of 
Federal Regulations in June 1999.  While the Board 
acknowledges that the regulation is still applicable in 
certain instances, the Board points out that the veteran's 
claim was filed in March 2002, and that the regulation would 
not be applicable in this instance.  Similarly, the Board 
points out that there is no indication in the veteran's 
statement of the case that the applicable laws and 
regulations, namely 38 U.S.C.A. § 1712 and 38 C.F.R. 
§§ 3.381, 17.161, were considered by the RO when reviewing 
the veteran's claim.

Additionally, the Board notes that the veteran, as part of 
his July 2002 notice of disagreement, requested that his 
claims be reviewed and decided using the Decision Review 
Officer process.  However, a review of the record indicates 
that the RO failed to honor the veteran's request, and that a 
traditional appellate review was undertaken.  A review of the 
record was also negative for evidence that the veteran 
withdrew his request for the Decision Review Officer process.  
Thus, the veteran should be provided with the opportunity for 
such a review.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act (VCAA) is completed in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claim of 
entitlement to service connection for a 
left leg disorder and his claim of 
entitlement to a dental rating for 
treatment purposes, and the evidence, if 
any, the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  Any notice given, or 
action taken thereafter, must comply with 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), and Pelegrini v. Principi, No. 01-
944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004).

The VCAA notice must apprise the veteran 
of the provisions of this new law, 
specifically concerning his claims of 
entitlement to service connection for a 
left leg disorder and for a dental rating 
for treatment purposes.  The prior, April 
2001 letter will not suffice.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding these claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  The RO should contact the veteran 
with regard to the veteran's request for 
a Decision Review Officer process and 
ascertain whether the veteran still 
desires such a review process or whether 
the traditional appellate process was 
sufficient.  If the veteran still desires 
the Decision Review Officer process, the 
RO should complete the review process.

3.  The RO should analyze the veteran's 
claim of entitlement to a dental rating 
for treatment purposes under the correct, 
applicable laws and regulations, 
contemporaneously provide the veteran 
with a copy of such laws and regulations, 
and advise the veteran of the RO's 
decision.

4.  Then readjudicate the veteran's 
claims for service connection of a left 
leg disorder and for a dental rating for 
treatment purposes in light of any 
additional evidence obtained.  If the 
benefits sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




